Citation Nr: 1227976	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-18 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for mitral valve regurgitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982, January 1983 to April 1983, March 1989 to June 1992, January 2003 to January 2005, and October 2006 to September 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The issues of entitlement to service connection for hypertension and mitral valve regurgitation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has credibly asserted onset of asthma symptoms during a period of active duty service in 1992 and an uncontradicted post-service medical opinion indicates that the Veteran's asthma more likely than not is related to service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for asthma are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for asthma, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he is entitled to service connection for his exercise-induced asthma, as he believes that this disability originated during his active duty service.  As indicated in various written statements and during the Veteran's May 2012 Board hearing, the Veteran reported that he was exposed to gas and other chemicals while deployed in Saudi Arabia in support of Operation Desert Storm.  He alleges that upon his return, he underwent a Gulf War Veterans examination in May 1993, less than one year after his return-where he was diagnosed with exercise-induced asthma and prescribed Albuteral and other treatment.  He alleges chronic symptoms of exercise-induced asthma since this onset, which affected his ability to perform training runs and led to a permanent profile for inability to complete these runs.  

The Veteran's treatment records do confirm treatment for exercise-induced asthma during his reserve duty status and during active duty service.  There was no report of asthma found on the Veteran's May 1992 discharge examination or report of medical history; however, he did note symptoms of shortness of breath.  The first indication of asthma was noted in March 1994-while the Veteran was not on active duty service-when the Veteran complained of difficulty performing a two-mile run.  Dyspnea on exercise was indicated.   A March 1995 report notes a diagnosis of exercise-induced asthma.  A February 1997 report of medical examination includes a notation of "asthma-service related."  An October 2000 report of medical history reflects exercise-induced asthma secondary to Operation Desert Storm, diagnosed by VA in 1992 or 1993.  After the Veteran was deployed again in 2002, he completed a post-deployment questionnaire in May 2002 and indicated that he experienced exercise-induced asthma with no attack during the last 5 years.  Continued records shown diagnosis and treatment of exercise-induced asthma.

An April 2010 report from private physician Dr. K. reflects that the Veteran had been referred from MacDill Air Force Base.  On examination, he reported that he used to be a marathon runner.  He continued running in Kuwait, where he breathed in a great deal of burning oil fires.  He reported that since that time, he had experienced asthma.  The Veteran used Proventil when he exercised, but did not use any inhaler on a regular basis.  After a review of medical symptoms and physical examination, the examiner noted an assessment of occupational asthma, more than likely initiated by inhalation of burning fuels in Kuwait.  

Considering the pertinent evidence in light of the governing legal authority, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for asthma, is warranted. 

The Veteran has asserted that he has suffered from exercise-induced asthma since his return from active duty service during Operation Desert Storm.  The Board notes that the Veteran is competent to report a history of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In addition, while no diagnosis of asthma is found during the Veteran's period of active duty service from March 1989 to June 1992, he did report symptoms of shortness of breath on his report of medical history at discharge in May 1992.  Records shortly thereafter dated in 1994 show continued problems with dyspnea on exercise and difficulties with performing training runs.  A diagnosis of exercise-induced asthma was indicated in 1995.  Later records note a history of exercise-induced asthma secondary to service in Saudi Arabia.  Therefore, while there was no initial diagnosis during a period of active duty service, there were indications of appropriate symptoms and his assertions appear to be credible and consistent with the circumstances of his service. 

In addition, post-service medical evidence, particularly the April 2010 report from Dr. K., reflects a current diagnosis of asthma.  He determined that, after a review of the Veteran's medical history and physical examination, it as least as likely as not that the Veteran's asthma was related to his active duty service in Operation Desert Storm.  

Dr. K.'s opinion is the only medical opinion to address the question of whether the Veteran's exercise-induced asthma had its onset in or is otherwise related to active duty service.  Although the opinion appears to be based, at least in part, on the Veteran's own reported history of in-service injury, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179   (2005).  Significantly, Dr. K.'s opinion as to medical nexus is not contradicted by any other medical evidence or opinion. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b) (West 2002), and Gilbert v. Derwinski, 1 Vet. App. 47, 53-56 (1990). 

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for asthma are met.


ORDER

Service connection for asthma is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.  

The Veteran contends that he is entitled to service connection for hypertension and mitral valve regurgitation, as he believes that these disabilities had their onset during a period of active duty service.  In particular, during the Veteran's May 2012 Board hearing, he testified that he was diagnosed with and sought treatment for these disabilities at the DiLorenzo Clinic at the Pentagon while on active duty in 2003.  He indicated that he continued treatment for these disabilities when he was transferred to central command in 2006.

While the Veteran's claims file contains voluminous treatment records from the Veteran's active duty and reserve duty, it does not appear that any records from the DiLorenzo Clinic have been associated with the claims file, nor are there any treatment records from 2003 in general.  The Board notes that later treatment records, including from the Veteran's period of active duty service from October 2006 to September 2008, reflect a history of these disabilities, but their onset remains unclear.  Given the Veteran's report of onset of the claimed disabilities at this facility, the Board believes that efforts to obtain these outstanding records, as well as any records of treatment from the Veteran's period of active duty service from January 2003 to January 2005 should be undertaken.  Further, it should be determined whether mitral valve regurgitation represents a physical disability or is simply a laboratory finding.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should request records from the DiLorenzo Clinic at the Pentagon and any other outstanding treatment records from the Veteran's period of active duty service from January 2003 to January 2005.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  This should include forwarding all records, including the claims folder, to an appropriate examiner for a cardiovascular opinion.  The examiner should review all the records on file and document whether there is any cardiovascular disability present.  Specifically, it should be determined whether the mitral valve findings are indicative of underlying cardiovascular disability, or whether it is essentially a laboratory finding.  It should also be indicated whether the "abnormal" electrocardiograms noted in service are variants of normal or show the onset of cardiovascular pathology.  Also the examiner should indicate whether the hypertension appears to be related to any in-service occurrence or event.  To the extent there is evidence of cardiovascular disability, the examiner should indicate whether any disability present is more likely than not (50 percent probability or more) related to service or in-service occurrence or event.  If other etiology can be identified, that should be set forth.  The medical bases for any conclusion reached should be set out.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


